Citation Nr: 1206498	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-15 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for right knee traumatic arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a right knee meniscectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from March 1977 to March 1981.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January  2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran's right knee traumatic arthritis is manifested by painful, but noncompensable, limitation of motion.

2.  The Veteran's residuals of a right knee meniscectomy are manifested by episodes of locking and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for right knee traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010 (2011).

2.  The criteria for an evaluation of 20 percent, but no more, for residuals of a right knee meniscectomy have been met for the entire period of time that is covered by the claim.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A September 2008 letter was sent to the Veteran prior to initial adjudication of the claim.  That letter provided the appropriate content of notice.  The Veteran was informed of how he could substantiate his claim and of the information and evidence he should provide, including medical records and statements from other individuals who could describe how the disability had worsened.  He was also informed that VA would obtain federal records and request an examination if warranted and that VA would attempt to obtain identified records not held by any Federal agency.  The Veteran was informed that with respect to evidence that was not in his possession, he should sufficiently identify the evidence so VA could request it.  He was also notified of how ratings and effective dates are assigned.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's VA medical records have been obtained and he did not notify VA of any other relevant treatment records.  VA provided the Veteran a medical examination in September 2008.  The examination is adequate because it contains a history obtained from the Veteran and a thorough orthopedic examination relevant to the applicable rating criteria.  Although it was not conducted upon a review of the claims file, the examination is adequate as there are very few treatment records associated with the claims file, and the Veteran's complaints at the examination are similar to his complaints in written submissions during the appeal period.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Service connection for residuals of a right knee meniscectomy has been in effect since 1981.  As of 1985, a 10 percent evaluation has been assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).  Service connection for right knee traumatic arthritis has been in effect since August 2004.  Since that time, a 10 percent evaluation has been assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260-5010 (2011).  

Although the Veteran expressed disagreement with the January 2009 rating decision denying increased ratings for both of the evaluations assigned or his right knee condition, in the statement of the case, the RO only addressed the rating assigned to traumatic arthritis.  The Board, however, addresses both ratings herein.  A veteran is assumed to be seeking the highest evaluation available, to include separate evaluations, and a claim remains in controversy where less than the maximum available benefit is awarded, unless he or she "express[es] a clear intent to so limit the issue on appeal."  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The Veteran expressed no such intent.  Thus, the Board finds that it may proceed to adjudicate the proper evaluation of the arthritis and the residuals of the meniscectomy.

In a September 2008 statement, the Veteran reported that his right knee swells and at times he can hardly walk on it.  At times his knee was unable to support his weight and he had to use a cane.  The Veteran stated that he had missed work due to his knee.  In his April 2009 notice of disagreement, the Veteran reported right knee swelling, pain, and locking.  He had to use a cane at times for support and had missed time at work.  In a June 2009 submission, the Veteran reported right knee swelling with pain.  He reported that when the problems were severe, his knee could not support his weight.  He had to ice his knee and use a cane to support himself.  The Veteran stated he had missed several days of work.  In his April 2010 substantive appeal, the Veteran reiterated his complaints of swelling, an inability of his right knee to support his weight, and the use of a cane.

A September 2008 VA joints examination was conducted.  The Veteran reported that he took over-the-counter medication as needed for his pain.  He used a right knee brace intermittently for walking.  He was able to stand for 15 to 30 minutes, but could only walk approximately 1/4 mile.  The Veteran denied deformity, give-way, instability, stiffness, weakness, dislocation or subluxation, locking, effusion, flare-ups, and inflammation.  He reported pain.  Upon examination, there was an antalgic gait.  Flexion was to 100 degrees, with pain beginning at 90 degrees, and no additional limitation of motion upon repetition.  Extension was to zero degrees without pain or additional limitation of motion upon repetition.  The examiner noted no fatigue, weakness, or incoordination.  There was no loss of bone, joint anklyosis, bumps, crepitation, mass behind knee, clicks or snaps, grinding, instability, or patellar or meniscus abnormality.  There was right knee tenderness and painful movement.  The examiner found that there were significant effects on the Veteran's occupation due to decreased mobility and pain.  There were severe effects on exercise, sports, recreation, and dressing, moderate effects on chores, traveling, bathing, and toileting, mild effects on shopping, and no effects on feeding and grooming.  

In an April 2009 VA medical record, the Veteran reported right knee pain.  There were no swollen joints, leg cramps, or loss of muscle strength.  Examination showed a coordinated gait and no muscle atrophy or weakness.  In a May 2009 VA telephone note, it was noted that the Veteran had called and spoken with a registered nurse.  He reported difficulty with right knee swelling.  

Right knee meniscectomy residuals

The Veteran's right knee meniscectomy residuals are currently evaluated as 10 percent disabling for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A 10 percent evaluation is the maximum evaluation provided under this diagnostic code.  Accordingly, an increased evaluation under this diagnostic code is not warranted.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A maximum 20 evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  The Veteran has provided competent and credible lay statements that he has right knee locking and swelling.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (noting that a lay witness is competent to provide evidence as to the visible symptoms or manifestations of a disease or disability).  On the day of the 2008 VA examination, the examiner determined there was no locking or effusion.  But this finding does not outweigh the Veteran's reports of repeated, but not constant, swelling and locking.  Although the Veteran's cartilage was removed, rather than dislocated, the Board finds that the symptoms more closely approximate the requirement for a 20 percent evaluation under this diagnostic code.  See 38 C.F.R. § 4.7 (201).  Accordingly, and resolving all reasonable doubt in favor of the Veteran, see Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990), an evaluation of 20 percent for service-connected residuals of a right knee meniscectomy is warranted for the entire period of time covered by the claim.  

For limitation of extension of the leg, 30, 40, and 50 percent evaluations are assigned for extension limited to 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  For limitation of leg flexion, a maximum 30 percent evaluation is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  Here, extension was to zero degrees and flexion was to 100 degrees, which do not provide for an increased evaluation.  Accordingly, no increased evaluation is warranted under these diagnostic codes. 

For other impairment of the knee, a maximum 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  But the Veteran did not report subluxation or instability, and the 2008 VA examiner did not note instability.  Accordingly, no increased evaluation is warranted.  Additionally, there is no right knee ankylosis because there is extension to zero degrees and flexion to 100 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  Further, there is no malunion or nonunion of the tibia and/or fibula or impairment of the femur.  38 C.F.R. § 4.71a, Diagnostic Code 5255, 5262 (2011).  Accordingly, a 20 percent evaluation, but no more, is for assignment.

Right knee traumatic arthritis

The Veteran's right knee traumatic arthritis is currently evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260-5010.  Degenerative and traumatic arthritis established by x-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Where there is noncompensable limitation of motion that is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, a 10 percent evaluation is for assignment.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this context, where pain limits range of motion, a 10 percent evaluation is for assignment.  Mitchell v Shinseki, 25 Vet. App. 32, 39-43 (2011) (holding that painful motion is not deemed limited motion in cases not dealing with Diagnostic Code 5003).  

When there is arthritis with no limitation of motion, a 10 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups and a 20 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  The shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (2011).

Here, there is no limitation of extension, because the Veteran had right knee extension to zero degrees.  See 38 C.F.R. § 4.71a, Plate II (2011) (noting that normal range of knee motion is from zero to 140 degrees).  Additionally, there is limitation of flexion to 90 or 100 degrees, but that limitation of motion is noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (noting that noncompensable and 10 percent evaluations are assigned for limitation of flexion to 60 and 45 degrees, respectively).  Furthermore, there is not arthritis of two or more major joints or minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  Accordingly, an evaluation in excess of 10 percent is not warranted.  

Moreover, as determined above, there is no impairment of the femur, right knee ankylosis, subluxation or instability, impairment of the tibia and fibula, and an evaluation in excess of 10 percent is not provided for in the diagnostic codes for symptomatic removal of semilunar cartilage or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5255, 5256, 5257, 5259, 5262, 5263 (2011).  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 53-56.


Additional functional loss

Consideration also been provided regarding whether there is any additional functional loss not contemplated in the currently assigned ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2011).  Painful motion, however, is not deemed limited motion; rather, pain must cause additional functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-44 (2011).  The Veteran has reported functional loss due to swelling, locking, and painful movement.  But these are the precise symptoms which provide the basis for the 10 percent (painful noncompensable motion) and 20 percent (episodes of locking and effusion into the joint) evaluations that are currently assigned.  Additionally, pain was not shown to limit movement of the right knee to a degree not already contemplated within the 10 percent rating.  Accordingly, there is no additional functional loss not contemplated in the currently assigned ratings and an increased evaluation on this basis is not warranted.  

Separate evaluations

Separate evaluations for arthritis and instability have been considered.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  But as noted above, the evidence of record does not support a finding of instability. 

Separate evaluations for limitation of knee extension and flexion have also been considered.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  For limitation of leg flexion, noncompensable, 10, 20, and 30 percent evaluations are assigned for flexion limited to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  For limitation of leg extension, noncompensable, 10, 20, 30, 40, and 50 percent evaluations are assigned for extension limited to 5, 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  But again as determined previously, there is no limitation of extension and limitation of flexion was noncompensable.  Accordingly, separate evaluations on this basis are also not warranted. 

In addition, separate ratings are not warranted under Diagnostic Codes 5258 and 5259 as the Veteran would be compensated twice for manifestations of the same meniscal disability.   

The Board has considered whether staged ratings are warranted but finds that they are not as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 10 percent for arthritis and 20 percent for the meniscal disability are warranted.
  
Extraschedular evaluation

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  A rating in excess of those currently assigned is provided for certain manifestations of the service-connected knee condition but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's arthritis and residuals of the right knee meniscectomy, as the criteria assess limitation of motion, painful motion, swelling, and locking.  Accordingly, referral for consideration of an extraschedular rating is not warranted.


ORDER

A 20 percent evaluation, but no more, is granted for residuals of a right knee meniscectomy, for the entire period of time that is covered by the claim.

An increased evaluation for right knee traumatic arthritis is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


